Citation Nr: 1502270	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-03 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and May 2013 rating decisions by the Regional Office (RO) in Waco, Texas.  

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) ruled that a service connection claim for a psychiatric disorder encompasses all psychiatric diagnoses raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In response to Clemons, the RO issued a December 2011 decision granting service connection for bipolar disorder with psychotic features.  The RO did not close the appeal for service connection for PTSD based upon this grant, and it remains on appeal.

In his February 2009 and May 2014 substantive appeals, the Veteran requested a Board hearing.  A September 2014 letter notified the Veteran about his scheduled hearing.  He failed to appear at the hearing and has not asserted good cause for doing so.  The hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  Service connection has been established for bipolar disorder, rated as 70 percent disabling.  

3.  The evidence is at least in equipoise as to whether the Veteran's service-connected bipolar disorder renders him incapable of gainful employment consistent with his educational background and occupational experience.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  As the TDIU decision is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary for TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through a July 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim for service connection.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection and encouraged him to submit any evidence in his possession.  He was informed of the process for assigning a disability rating and effective date.  See Dingess, supra.  A remand for further notification of how to substantiate the PTSD claim on appeal is therefore not necessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records, VA outpatient treatment records, and various statements from the Veteran.  It also includes a September 2009 request that the Veteran provide specific details of his alleged stressors.  He did not respond.  In December 2007, the RO determined that the Veteran had not submitted sufficient information to facilitate a Joint Services Records Research Center (JSRRC) search for verification of his stressors.  

The Veteran was afforded a January 2011 VA psychiatric examination for his service connection claim.  The examination report reflects review of the claims folder and pertinent mental status evaluation.  The examiner provided medical opinions that were responsive to the Veteran's reports, medical history, and current treatment.  The Board considers the examination report adequate for adjudication purposes for the service connection issue being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Service connection for PTSD

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specifically for PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)

A valid service connection claim must include competent evidence of a current disability, which in this case would be a PTSD diagnosis in conformance with the DSM-IV PTSD diagnostic criteria.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.304(f).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

During service, the Veteran was not stationed in or near a recognized combat zone.  Service treatment records (STRs) show that the Veteran was treated for stress and anxiety.  (See STRs dated May 1970).  At that time, he received a psychiatric clearance for discharge as a conscientious objector and was ultimately released from service in August 1970.  No psychiatric disability or symptoms were reported on his August 1970 Report of Medical History and clinical evaluation for separation.  

VA treatment records spanning from June 1999 to December 2006 reflect that the Veteran had periodic psychiatric treatment, but did not received a PTSD diagnosis.  Notably, a November 2004 PTSD screen was positive.  

In his May 2007 claim, the Veteran reported that he was traumatized at basic training in Fort Dix, New Jersey.  He detailed verbal abuse by his drill sergeant and scare tactics used during physical training.  He indicated that he had psychological stress and he wrote to his family about it during basic training.  He also reported that he was in confinement for mental illness.  While confined, one of his friends was shot and he was then beaten by the security guards and became psychotic.  He stated that he had a nervous breakdown while stationed in Germany.  Since service, he had two instances of inpatient psychiatric treatment and difficulties with substance abuse.  He believed he had been totally disabled due to psychiatric illness since service.  

In December 2007, the RO determined that the Veteran's report was insufficient to forward to the JSRRC for verification of the alleged stressors.  

In January 2008, the Veteran reported that he had PTSD and requested an assessment. 

February 2008 VA psychosocial assessment reflects that the Veteran reported being beaten by military police in service.  He currently had PTSD symptoms.  The examiner commented that while the Veteran did not have combat exposure, he was a victim of non-combat military trauma and met the criteria for PTSD.  A DSM-IV Axis I diagnosis of PTSD was listed.

The Veteran was afforded a January 2011 VA psychiatric examination with review of the claims folder.  The examiner noted the in-service psychiatric treatment including assessments of possible schizophrenia and emotional instability.  He noted the current diagnoses of bipolar and depressive disorders.  The Veteran reported having an altercation with military police in service.  Since then, he had experienced irritability, avoidance, and anxiety.  He reported auditory hallucinations.  He acknowledged having a highly variable mood and reported having multiple altercations with police officers.  He had not been employed for many years and cited his "nerves" as the cause of his unemployment.  Mental status examination (MSE) was significant for rapid speech, delusions of grandeur and persecution, auditory hallucinations, serious affect, and suicidal ideations.  The examiner assessed social judgment and insight as poor to fair.  The examiner considered a PTSD diagnosis, but concluded that the Veteran did not display persistent avoidance and numbing of general responsiveness needed for a PTSD diagnosis.  He diagnosed Bipolar I disorder with psychotic features.  

September 2012 VA psychiatric/ TDIU examination report reflects that the Veteran continued to have substantially similar symptoms and diagnoses as recorded in the January 2011 VA psychiatric examination report. 

March 2012 and December 2012 VA mental health clinic (MHC) records reflect that the Veteran carried a bipolar mood disorder diagnosis.  

The Veteran contends that service connection for PTSD is warranted.  As explained below, the Board finds that the most probative evidence weighs against a current PTSD diagnosis, and the claim must be denied.

The threshold question is whether the Veteran currently has or has ever had the disability in question--PTSD.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323; 38 C.F.R. § 3.304(f).  The diagnosis of PTSD is a complex medical question.  The Veteran does not possess education or professional experience in mental healthcare.  The complex question of whether PTSD is present requires expertise in mental healthcare.  As the Veteran is not demonstrated to have such expertise, his reports are not competent and have no probative value to show a current PTSD diagnosis.  Jandreau, 492 F.3d at 1377.  

Competent medical evidence is required to establish a PTSD diagnosis.  Woehlaert, 21 Vet. App. 456; 38 C.F.R. § 3.304(f).  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The evidence in support of the claim consists of the positive November 2004 PTSD screen and the February 2008 VA psychosocial assessment.  Review of the November 2004 VA treatment records show that the PTSD screen was premised on a cursory review of the Veteran's symptoms and does not reflect detailed analysis in light of the DSM-IV PTSD diagnostic criteria by a qualified clinician.  It is not probative to establish a PTSD diagnosis.  Id.  Similarly, review of the February 2008 VA psychosocial assessment shows that the treating clinician did not query the Veteran in detail about his current symptoms and did not explain how the Veteran's current symptoms met the DSM-IV PTSD diagnostic criteria.  Given the superficial nature of the February 2008 VA psychosocial assessment, the Board does not find it persuasive to show a current PTSD diagnosis.  Id.

By contrast, the January 2011 VA examiner conducted a longitudinal review of the record and provided a medical explanation for why the Veteran's symptoms did not meet the DSM-IV PTSD criteria.  The January 2011 VA examiner's opinion is plausible and consistent with the additional evidence of record, namely numerous VA treatment records reflecting psychiatric diagnoses other than PTSD.  Caluza, 7 Vet. App. at 510-511.  Consequently, the Board considers the January 2011 VA medical opinion to be highly probative evidence weighing against a current PTSD diagnosis.  Id.; Gabrielson, supra.

In summary, the Board finds the most probative competent medical evidence to weigh against a PTSD diagnosis.  A current disability is not demonstrated.  Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323; 38 C.F.R. § 3.304(f).  The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt doctrine is therefore not helpful to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 

Entitlement to TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is currently service connected for bipolar disorder with psychotic features with a current 70 percent disability rating, which is also his combined disability rating.  Thus, he currently meets the schedular TDIU criteria.  38 C.F.R. § 4.16(a).  

Consequently, the Board must determine whether the Veteran's service-connected bipolar disorder precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

In this case, the Veteran has been unemployed for many years.  He has no post-secondary education.  He cited psychological symptoms as the reason he is unemployed.  (See January 2011 VA psychiatric examination report).  The January 2011 VA examiner opined that the Veteran's bipolar disorder caused deficiencies in social and occupational functioning due to severe symptoms.  He assigned a global assessment of functioning (GAF) score indicating that the Veteran's psychological impairments are of a severity to preclude employment.  Indeed, the September 2012 VA examiner reported that the bipolar symptoms were substantially similar to those recorded in January 2011.  The September 2012 VA examiner expressed a negative TDIU opinion.  He acknowledged the Veteran's reports of persistent auditory and visual hallucinations with or without medication, but questioned the Veteran's veracity in identifying such symptoms.  

Upon review, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected bipolar disorder renders him unemployable.   The January 2011 VA examiner's findings indicate that the Veteran's service-connected bipolar disorder causes severe symptoms rendering gainful employment difficult at best.  The September 2012 VA examiner's comments weigh against the claim.  The September 2012 VA examiner cited the Veteran's credibility while self-reporting symptoms.  In this regard, review of the VA treatment records shows that the Veteran has been assessed as having severe psychological symptoms for many years, but experienced some improvement or stability by 2012.  (See VA treatment records from June 1999 to December 2012).  Nonetheless, the Board considers the evidence to be in a state of relative equipoise regarding the Veteran's employability in light of the longstanding history and January 2011 VA examiner's report.  TDIU is granted.  38 C.F.R. § 4.3, 4.16(a).     


ORDER

Service connection for PTSD is denied.

TDIU is granted, subject to the regulations governing the payment of monetary benefits.


______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


